Citation Nr: 1641661	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hyperplasia of prostate, to include as due to chemical exposure.  

2.  Entitlement to service connection for bladder condition, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1940 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2013 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Huntington, West Virginia now has jurisdiction of the claim. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 Board videoconference hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has prostate and bladder disabilities which are a direct result of his exposure to mustard gas, chlorine gas, and smoke pots during his active service.  Specifically, the Veteran stated he was an instructor for the gas chamber and would frequently enter the chamber without the use of a mask.  See September 2012 Veteran Statement.  

The Veteran was provided with a February 2014 VA examination.  The examiner noted a previous diagnosis of benign prostate hypertrophy (BPH) in 2006.  The Veteran's wife reported his condition had worsened since 2010 and was now at the point that the Veteran consistently needed a catheter.  The examiner noted the Veteran did not have a history of recurrent urinary tract infections (UTI).  The Veteran's prostate was not examined as per the Veteran's request.  The examiner concluded that the Veteran's BPH was less likely than not etiologically related to his active service.  The examiner listed the epidemiology and risk factors for BPH and concluded "There is no mention about chemical exposure including mustard gas, chlorine gas, and pot smokers association with [BPH]." 

The Board finds the February 2014 VA examiner's opinion as to the Veteran's BPH inadequate as it is inaccurate and does not contain a thorough rationale.  The examiner noted that the Veteran did not have recurrent UTIs.  However, this is inaccurate as a June 2016 VA treatment record noted the Veteran had recurrent UTIs as a result of his catheter.  Additionally, the examiner noted that chemical exposure was not listed as a risk factor of BPH but did not indicate why this precluded the possibility of chemical exposure being a contributing factor of BPH.  The Board also notes the examiner stated the risk factors for BPH do not include "pot smokers" however, the Veteran indicated he was exposed to "smoke pots" not pot smokers.  Whether that is a distinction that makes a difference should be clarified by the opinion provider.  Finally, the Veteran's VA problem list included diagnoses of retention of urine in 2012 and elevated prostate specific antigen in 2012.  These diagnoses and their significance were not addressed by the examiner.  Therefore, an addendum opinion with a thorough rationale is needed.  

As to the Veteran's bladder disability the February 2014 examiner noted that the Veteran had lower urinary tract symptoms in 2006.  The examiner concluded that the Veteran's lower urinary tract problems were less likely than not etiologically related to his active service.  The examiner explained that the Veteran's lower urinary tract symptoms were caused by his BPH and "The risk factor[s] and epidemiology of BPH, I have already mentioned."  The Board finds the February 2014 VA examiner's opinion as to the Veteran's bladder disability to be inadequate as the examiner did not include a thorough rationale.  The examiner failed to provide a rationale explaining why the Veteran's bladder disability could not be etiologically related to his active service due to the risk factors and epidemiology of BPH.  Thus, an addendum opinion with a thorough rationale is needed.  

Finally, the Veteran's wife testified at the July 2016 Board videoconference hearing that the Veteran continues to receive treatment for his prostate and bladder disabilities at the Beckley VA medical center.  However, the Veteran's claims file only contains VA treatment records up until June 2016.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include, any records dated after June 2016.

2.  After the completion of the above contact the VA examiner who examined the Veteran in February 2014 in connection with his claim for service-connection for prostate and bladder disabilities to include as due to chemical exposure and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any prostate disability was incurred in or aggravated by the Veteran's active service?

The examiner should consider and discuss the following:

(i)  The Veteran's September 2012 statement which indicated he was exposed to mustard gas, chlorine gas, and smoke pots;  

(ii)  The significance of the Veteran's diagnosis of retention of urine in 2012; and

(iii)  The significance of the Veteran's diagnosis of elevated prostate specific antigen in 2012.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any bladder disability was incurred in or aggravated by the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any bladder was caused by his prostate disability?

(d)  Is it at least as likely as not that the Veteran's prostate disability aggravated any bladder disability?

The examiner should consider and discuss as necessary the Veteran's recurrent urinary tract infections.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of bladder disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should provide a thorough rationale for the opinions expressed. 

If the February 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




